Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 has been considered.

      Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-8
None of the prior art of record teaches or suggests a system for an image forming apparatus comprising an electrical connector mounted in the image forming apparatus, said electrical connector is movable between a disengaged position and an engaged position; wherein 
Claims 9-14
None of the prior art of record teaches or suggests a system for an image forming apparatus comprising an electrical connector mounted in the image forming apparatus, said electrical connector is movable between a disengaged position and an engaged position; wherein in the disengaged position said electrical connector is positioned within the gap such that electrical contacts of the electrical connector contact corresponding electrical contacts of the first and second electrical connectors when the first and second replaceable units are installed in the image forming apparatus; in the disengaged position said electrical connector is removed from the gap such that the electrical contacts of the electrical connector are disengaged from the corresponding electrical contacts of the first and second electrical connectors when the first and second replaceable units are installed in the image forming apparatus.
Claims 15-20
None of the prior art of record teaches or suggests a system for an image forming apparatus comprising an electrical connector mounted in the image forming apparatus, said electrical connector is movable relative to the first electrical connector of the first replaceable unit and the second electrical connector of the second replaceable unit between an extended position and a retracted position, said electrical connector including a plurality of electrical 

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Buchanan et al. [CA2923632] disclose an image forming apparatus.
         
         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/26/22